DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Support for Claims 1 (and corresponding claims 2-7), 8 (and corresponding claims 9-14, and 15 (and corresponding claims 16-20)’s  “comparing, in response to detecting the light source, a location of the light source in at least one image of the sequence of images and a current position of a transport robot to generate a result; and generating, based on the result, a control signal for moving the transport robot toward the light source” is not found in the parent applications (16/813,439 and 16/025,761 and PCT/CN2017/093439).  Claims 1-20 have the priority of the instant application’s filing date of 06/10/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (and corresponding claims 2-7), 8 (and corresponding claims 9-14, and 15 (and corresponding claims 16-20) recite “such that the light source aligns with a target positon within the field of view.”  It is unclear as to what the field of view is.  The claim should be clarified.
Claims 1 (and corresponding claims 2-7), 8 (and corresponding claims 9-14, and 15 (and corresponding claims 16-20) recites the limitation "the field of view" in lines 10-11 (claim 1) line 13 (claim 8),  and line 11-12 (claim 15).  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, 15-19  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 15-19  of U.S. Patent No. US 10,587,813 in view of White et al (US 2019/0101377 and hereafter referred to as “White”).

Claim 1 of the instant applications corresponds to 
Claim 1 of US 10,587,813
A method for object tracking, comprising: 
capturing, using a single optical sensor of a camera device, a sequence of images of a scene; 
detecting, based on a pattern of local light change across the sequence of images captured by the single optical sensor, a light source in the scene; 
comparing, in response to detecting the light source, a location of the light source in at least one image of the sequence of images and a current position of a transport robot to generate a result; and 
generating, based on the result, a control signal for moving the transport robot toward the light source such that the light source aligns with a target position within the field- of-view, 
wherein the pattern of local light change identifies at least a first pixel position in the at least one image as the location of the light source, 
wherein the target position corresponds to at least a second pixel position in the at least one image, and 
wherein the result comprises a pixel position displacement between at least the first pixel position of the light source and at least the second pixel position of the target position.
A method for object tracking, comprising: 
capturing, using a single optical sensor of a camera device, a sequence of images of a scene;  
detecting, based on a pattern of local light change across the sequence of images captured by the single optical sensor, a light source in the scene;  
comparing, in response to detecting the light source, a location of the light source in at least one image of the sequence of images and a target position within the at least one image to generate a result;  and
generating, based on the result, a control signal for changing a field-of-view of the camera device such that the light source aligns with the target position within the field-of-view, 
wherein the pattern of local light change identifies at least a first pixel position in the at least one image as the location of the light source, 
wherein the target position corresponds to at least a second pixel position in the at least one image, and 
wherein the result comprises a pixel position displacement between at least the first pixel position of the light source and at least the second pixel position of the target position.



	The instant application’s a current position of a transport robot to generate a result; and generating, based on the result, a control signal for moving the transport robot toward the light source.  White discloses a current position of a transport robot to generate a result; and generating, based on the result, a control signal for moving the transport robot toward the light source (paragraph 0087-0089).  Therefore it would been obvious to one of ordinary skill in the art before the effective filing date to modify US 10,587,813 as taught by White in order to limit decrease the challenges for set up and management of a lighting system (paragraph 0005) as disclosed by White.
Claim 2-5, 8-12, 15-19 correspond to Claims 2-5, 9-12 and 15-19 of US 10,587,813.

Claims 1, 5, 8, 12, 15 and  19  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 13, 15 and 20  of U.S. Patent No. US 11,122,210 in view of White.

Claim 1 of the instant applications corresponds to 
Claim 1 of US 11,122,210
A method for object tracking, comprising: 
capturing, using a single optical sensor of a camera device, a sequence of images of a scene; 
detecting, based on a pattern of local light change across the sequence of images captured by the single optical sensor, a light source in the scene; 
comparing, in response to detecting the light source, a location of the light source in at least one image of the sequence of images and a current position of a transport robot to generate a result; and 
generating, based on the result, a control signal for moving the transport robot toward the light source such that the light source aligns with a target position within the field-of-view, 


wherein the pattern of local light change identifies at least a first pixel position in the at least one image as the location of the light source, 
wherein the target position corresponds to at least a second pixel position in the at least one image, and 
wherein the result comprises a pixel position displacement between at least the first pixel position of the light source and at least the second pixel position of the target position.
A method for object tracking, comprising: 
capturing, using a single optical sensor of a camera device, a sequence of images of a scene; 
detecting, based on a pattern of local light change across the sequence of images captured by the single optical sensor, a light source in the scene; 
comparing, in response to detecting the light source, a location of the light source in at least one image of the sequence of images and a target position within the at least one image to generate a result; and 
generating, based on the result, a control signal for changing a field-of-view of the camera device such that the light source aligns with the target position within the field-of-view, wherein the light source is configured to produce an object-identifying code, 
wherein the pattern of local light change identifies at least a first pixel position in the at least one image as the location of the light source, 
wherein the target position corresponds to at least a second pixel position in the at least one image, and 
wherein the result comprises a pixel position displacement between at least the first pixel position of the light source and at least the second pixel position of the target position.


	The instant application’s a current position of a transport robot to generate a result; and generating, based on the result, a control signal for moving the transport robot toward the light source.  White discloses a current position of a transport robot to generate a result; and generating, based on the result, a control signal for moving the transport robot toward the light source (paragraph 0087-0089).  Therefore it would been obvious to one of ordinary skill in the art before the effective filing date to modify US 11,122,210 as taught by White in order to limit decrease the challenges for set up and management of a lighting system (paragraph 0005) as disclosed by White.
Claim 2-5, 9-12, 15-19 correspond to Claims 2-5, 9-12 and 15-19 of US 10,587,813.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 20, 2021